 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       NICOLE G. ALVAREZ-HERRERA,                              Case No. 1:19-cv-00243-SAB

12                        Plaintiff,                             ORDER GRANTING PLAINTIFF’S SOCIAL
                                                                 SECURITY APPEAL AND REMANDING
13               v.                                              ACTION

14       COMMISSIONER OF SOCIAL                                  (ECF Nos. 14, 19, 20)
         SECURITY,
15
                          Defendant.
16

17
                                                                I.
18
                                                     INTRODUCTION
19
                Nicole G. Alvarez-Herrera (“Plaintiff”) seeks judicial review of a final decision of the
20
     Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for
21
     disability benefits pursuant to the Social Security Act. The matter is currently before the Court
22
     on the parties’ briefs, which were submitted, without oral argument, to Magistrate Judge Stanley
23
     A. Boone.1
24
                Plaintiff suffers from systemic lupus erythematosus, diabetes mellitus-insulin-dependent,
25
     hypertension, and status-post heart catheterization. For the reasons set forth below, Plaintiff’s
26
     Social Security appeal shall be granted.
27

28   1
         The parties have consented to the jurisdiction of the United States Magistrate Judge. (See ECF Nos. 7, 8.)


                                                                 1
 1                                                   II.

 2                       FACTUAL AND PROCEDURAL BACKGROUND

 3         Plaintiff protectively filed an application for a period of disability and disability insurance

 4 benefits and a Title XVI application for supplemental security income on March 6, 2015. (AR

 5 73, 74.)     Plaintiff’s applications were initially denied on July 3, 2015, and denied upon

 6 reconsideration on October 9, 2015. (AR 97-101, 104-108.) Plaintiff requested and received a

 7 hearing before Administrative Law Judge Ruxana Meyer (“the ALJ”). Plaintiff appeared for a

 8 hearing on March 7, 2018. (AR 29-54.) On April 27, 2018, the ALJ found that Plaintiff was not

 9 disabled. (AR 12-24.) The Appeals Council denied Plaintiff’s request for review on December

10 18, 2018. (AR 6-8.)

11         A.      Relevant Hearing Testimony

12         Plaintiff appeared and testified at the March 7, 2018 hearing with counsel. (AR 32-49.)

13 Plaintiff completed the eleventh grade but did go to college. (AR 35.) She was a teacher’s

14 assistant and was required to attend school. She completed about forty-six college units. (AR

15 35.) Plaintiff is 5’ 4” tall and weighs 147 pounds. (AR 41.)

16         Plaintiff is going through a separation. (AR 34.) She lives with her two children who are

17 6 and 8 years old. (AR 33.) Plaintiff drives her children to and from school every day but they

18 are sometimes picked up by her father. (AR 33.) Her father will pick them up about twice a

19 week because she is in pain and cannot get out of bed. (AR 33.) The school is about a five-
20 minute drive. (AR 30.) Twice a month, on Saturdays, Plaintiff’s children have activities at

21 school and she will take them. (AR 45.) Plaintiff was dropped off at the hearing by her father.

22 (AR 34-35.)

23         She also has a dog that weighs about fifty pounds. (AR 33, 34.) Her children walk the

24 dog and she will go with them sometimes. (AR 34.)

25         Plaintiff worked for Fresno Unified School District for fifteen years. (AR 36.) Plaintiff

26 last worked as a teacher’s aide in March 2015. (AR 36.) Plaintiff was unable to continue
27 working because the work required her to do a lot of prep work with her hand and her hands

28 started to hurt. (AR 36.) Her back would really hurt. (AR 36.) Plaintiff would have to put


                                                     2
 1 supplies away and it was hard for her to lift and carry things. (AR 36-37.) She missed a lot of

 2 work due to pain and she resigned. (AR 37.) Plaintiff was not covered by State Disability. (AR

 3 37.) She worked as home health aid in 2004 for her parents. (AR 48.)

 4          About nine years ago, Plaintiff discovered that she had lupus. (AR 37.) Periodically,

 5 about twice a month, she would have flare-ups. (AR 37.) Then she started having more flare-

 6 ups. (AR 37-38.) Her doctor put her on medication, but the side effects were really bad so he

 7 put her on Norco. (AR 38.) The Norco helps a little bit but she does have constipation,

 8 drowsiness, she feels off balance. (AR 38.) Plaintiff only takes the Norco when she really needs

 9 them. (AR 38.) She takes them three times a day every day. (AR 39.) At nighttime she will

10 take them three times a week. (AR 39.) Plaintiff only receives 45 pills so she has to monitor

11 them. (AR 39.)

12          The weather affects Plaintiff’s pain. (AR 45.) During cold weather she hurts more. (AR

13 45.) Her legs and lower back and sometimes her neck will hurt. (AR 45.) She told her doctor

14 about the pain and he told her to use her pain medication. (AR 46.) Plaintiff can sit for ten

15 minutes. (AR 46.) Sometimes, about three times a week, she will need to elevate her feet while

16 she is lying down. (AR 46.) Plaintiff gets swelling in her chest, hands, and feet every other day.

17 (AR 46.) She rests and uses a heating pad. (AR 46.) Sometimes it will last a full day. (AR 46.)

18 About three times a month, Plaintiff’s feet will swell so that she cannot get her shoes on due to

19 neuropathy. (AR 46-47.) For the past six months, Plaintiff has been unable to get out of bed two
20 days a week due to pain in her back and chest, leg cramps, nausea, and fatigue. (AR 47.) Before

21 that she would have one day a week where she was unable to get out of bed. (AR 47.)

22          Plaintiff does the grocery shopping and sometimes her mom will help her. (AR 39.) She

23 shops at FoodCo, WinCo and sometimes Costco. (AR 39.) Plaintiff cannot handle heavy items,

24 like a case of water or a large container of oil. (AR 40.) Her mom or dad or son will help her.

25 (AR 40.) Plaintiff is unable to pick up her six-year-old who weighs forty pounds. (AR 40.)

26 Plaintiff can lift ten pounds but more than that and she will lose her grip. (AR 40.) Plaintiff can
27 stand for ten minutes before needing to rest her legs and lower back. (AR 40.) She can walk a

28 quarter of a block or for about ten minutes. (AR 40.)


                                                    3
 1          Plaintiff has diabetes and takes injections three times a day. (AR 41.) She has been

 2 injecting insulin for eight years. (AR 41.) Plaintiff has gone from 210 pounds to 147 pounds.

 3 (AR 41.) She changed her eating habits, and uses no sodas or sugar and takes more vegetables

 4 and water. (AR 42.) She checks her blood sugar three times a day and it is under control now.

 5 (AR 42.) Plaintiff does not do any exercise. (AR 42.)

 6          Along with the Norco and insulin, Plaintiff takes a muscle relaxer for leg cramps, and

 7 Gabapentin for pain and swelling in her hands and feet. (AR 42-43.) She was on a steroid for a

 8 time because her lung was swollen and an inhaler, but no longer. (AR 43.)

 9          Plaintiff does not go anywhere on a regular basis. (AR 43.) After she drops her children

10 off at school she goes home and rests. (AR 43.) She will lay in her recliner or in her bed. (AR

11 43.) Plaintiff spends five hours a day lying down. (AR 43.) She just lays there trying to make

12 herself comfortable. (AR 43.) Sometimes she will watch television. (AR 43.) She can watch

13 television for fifteen minutes before she has to take a break for twenty minutes. (AR 45.)

14          Plaintiff does cook for her family. (AR 43.) She sometimes uses prepared meals and just

15 warms them up. (AR 43.) But the rest of the time she cooks. (AR 44.) Plaintiff takes the trash

16 out but if she is not feeling well her son will do it. (AR 44.) Plaintiff does laundry but it is hard

17 to fold cloths and she will rest. (AR 44.) Plaintiff can fold clothes for about ten minutes and

18 then her hands will cramp so she will rest for fifteen minutes. (AR 44.)

19          Plaintiff had a catherization for her chest pain, but she is still having chest pain. (AR 44.)

20 They tell her it is from rheumatoid arthritis in the ribs. (AR 44.) They did a chest x-ray and it

21 came out okay. (AR 44-45.)

22          Cheryl R. Chandler, a vocational expert, also testified at the hearing. (AR 49-53.)

23          B.      ALJ Findings

24          The ALJ made the following findings of fact and conclusions of law.

25      •   Plaintiff met the insured status requirements of the Social Security Act through December

26          31, 2021.

27      •   Plaintiff has not engaged in substantial gainful activity since August 30, 2014, the alleged

28          onset date.


                                                      4
 1     •   Plaintiff has the following severe impairments: systemic lupus erythematosus, diabetes

 2         mellitus-insulin-dependent, hypertension, and status-post heart catheterization.

 3     •   Plaintiff does not have an impairment or combination of impairments that meets or

 4         medically equals the severity of one of the listed impairments.

 5     •   Plaintiff has the residual functional capacity to perform work as follows: lift and carry 20

 6         pounds occasionally and 10 pounds frequently; she can stand and/or walk 4 to 6 hours out

 7         of an 8-hour workday; she can sit for 6 hours out of an 8-hour workday. She can

 8         frequently climb, balance, stoop, kneel, crouch, crawl, and handle/finger with the

 9         bilateral upper extremities. She can do work involving less than occasional exposure to

10         dangerous moving machinery, unprotected heights, and UV light, and work that does not

11         involve concentrated exposure to extreme cold temperatures in the workplace.

12     •   Plaintiff is unable to perform any past relevant work.

13     •   Plaintiff was born on September 3, 1975, and was 38 years old, which is defined as a

14         younger individual age 18-49, on the alleged disability onset date.

15     •   Plaintiff has a limited education and is able to communicate in English.

16     •   Transferability of job skills is not material to the determination of disability because

17         using the Medical-Vocational Rules as a framework supports a finding that Plaintiff is

18         not disabled whether or not Plaintiff has transferable job skills.

19     •   Considering Plaintiff’s age, education, work experience, and residual functional capacity,

20         there are jobs that exist in significant numbers in the national economy that Plaintiff can

21         perform.

22     •   Plaintiff has not been under a disability as defined in the Social Security Act from August

23         30, 2014, through the date of this decision.

24 (AR 17-24.)

25                                                  III.

26                                        LEGAL STANDARD

27         To qualify for disability insurance benefits under the Social Security Act, the claimant

28 must show that she is unable “to engage in any substantial gainful activity by reason of any


                                                     5
 1 medically determinable physical or mental impairment which can be expected to result in death

 2 or which has lasted or can be expected to last for a continuous period of not less than 12

 3 months.”          42 U.S.C. § 423(d)(1)(A).            The Social Security Regulations set out a five-step

 4 sequential evaluation process to be used in determining if a claimant is disabled. 20 C.F.R. §

 5 404.1520;2 Batson v. Commissioner of Social Security Administration, 359 F.3d 1190, 1194 (9th

 6 Cir. 2004). The five steps in the sequential evaluation in assessing whether the claimant is

 7 disabled are:

 8              Step one: Is the claimant presently engaged in substantial gainful activity? If so,
                the claimant is not disabled. If not, proceed to step two.
 9
                Step two: Is the claimant’s alleged impairment sufficiently severe to limit his or
10              her ability to work? If so, proceed to step three. If not, the claimant is not
                disabled.
11
                Step three: Does the claimant’s impairment, or combination of impairments, meet
12              or equal an impairment listed in 20 C.F.R., pt. 404, subpt. P, app. 1? If so, the
                claimant is disabled. If not, proceed to step four.
13
                Step four: Does the claimant possess the residual functional capacity (“RFC”) to
14              perform his or her past relevant work? If so, the claimant is not disabled. If not,
                proceed to step five.
15
                Step five: Does the claimant’s RFC, when considered with the claimant’s age,
16              education, and work experience, allow him or her to adjust to other work that
                exists in significant numbers in the national economy? If so, the claimant is not
17              disabled. If not, the claimant is disabled.
18 Stout v. Commissioner, Social Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006).

19              Congress has provided that an individual may obtain judicial review of any final decision

20 of the Commissioner of Social Security regarding entitlement to benefits. 42 U.S.C. § 405(g).

21 In reviewing findings of fact in respect to the denial of benefits, this court “reviews the

22 Commissioner’s final decision for substantial evidence, and the Commissioner’s decision will be

23 disturbed only if it is not supported by substantial evidence or is based on legal error.” Hill v.

24 Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).                       “Substantial evidence” means more than a

25 scintilla, but less than a preponderance. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996)

26
     2
         The cases generally cited herein reference the regulations which apply to disability insurance benefits, 20 C.F.R.
27 §404.1501 et seq., however Plaintiff is also seeking supplemental security income, 20 C.F.R. § 416.901 et seq. The
     regulations are generally the same for both types of benefits. Therefore, further references are to the disability
28 insurance benefits regulations, 20 C.F.R. §404.1501 et seq.


                                                                  6
 1 (internal quotations and citations omitted). “Substantial evidence is relevant evidence which,

 2 considering the record as a whole, a reasonable person might accept as adequate to support a

 3 conclusion.” Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002) (quoting Flaten v. Sec’y of

 4 Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995)).

 5          “[A] reviewing court must consider the entire record as a whole and may not affirm

 6 simply by isolating a specific quantum of supporting evidence.” Hill, 698 F.3d at 1159 (quoting

 7 Robbins v. Social Security Administration, 466 F.3d 880, 882 (9th Cir. 2006). However, it is not

 8 this Court’s function to second guess the ALJ’s conclusions and substitute the court’s judgment

 9 for the ALJ’s. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“Where evidence is

10 susceptible to more than one rational interpretation, it is the ALJ’s conclusion that must be

11 upheld.”).

12                                                  IV.

13                                  DISCUSSION AND ANALYSIS

14          Plaintiff argues that the ALJ erred by failing to provide clear and convincing reasons to

15 reject her symptom testimony. Plaintiff contends that the ALJ only provided a boilerplate

16 statement along with the conclusion that her complaints were not consistent with the evidence

17 and objective medical evidence without identifying which testimony was found not to be

18 credible. Plaintiff argues that the only reason the ALJ provided to reject her symptom testimony

19 is the medical evidence of record which cannot alone support the adverse credibility finding.
20 Further, Plaintiff contends that the ALJ’s finding that the medical record reflects rather mild

21 positive findings, as well as routine and conservative treatment is not supported in the record.

22          The Commissioner counters that ALJ properly found that Plaintiff’s symptom testimony

23 was inconsistent with the record. The Commissioner argues that the ALJ set forth a detailed

24 record of Plaintiff’s testimony and written statements regarding her symptoms and specifically

25 pointed out that there were multiple instances of normal physical examinations in the record.

26 Further, the Commissioner contends that the ALJ did not only rely on the inconsistencies with
27 the medical record, but pointed out that Plaintiff received routine and conservative treatment that

28 was largely effective.


                                                     7
 1         Plaintiff replies that the limited analysis and general findings provided by the ALJ are not

 2 sufficient to reject her symptom testimony. Plaintiff contends that the ALJ did not identify any

 3 specific testimony that was found to not be credible or identify which evidence undermined her

 4 statements. Further, Plaintiff argues that the Commissioner is providing post hoc explanations to

 5 explain the credibility finding and the court is constrained to review those reasons provided by

 6 the ALJ.

 7         A.      Claimant Credibility Legal Standard

 8         “An ALJ is not required to believe every allegation of disabling pain or other non-

 9 exertional impairment.” Orn v. Astrue, 495 F.3d 625, 635 (9th Cir. 2007) (internal punctuation

10 and citations omitted). Determining whether a claimant’s testimony regarding subjective pain or

11 symptoms is credible, requires the ALJ to engage in a two-step analysis. Molina v. Astrue, 674

12 F.3d 1104, 1112 (9th Cir. 2012). The ALJ must first determine if “the claimant has presented

13 objective medical evidence of an underlying impairment which could reasonably be expected to

14 produce the pain or other symptoms alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th

15 Cir. 2007) (internal punctuation and citations omitted). This does not require the claimant to

16 show that her impairment could be expected to cause the severity of the symptoms that are

17 alleged, but only that it reasonably could have caused some degree of symptoms. Smolen, 80

18 F.3d at 1282.

19         Then “the ALJ may reject the claimant’s testimony about the severity of those symptoms

20 only by providing specific, clear, and convincing reasons for doing so.” Brown-Hunter v.

21 Colvin, 806 F.3d 487, 488–89 (9th Cir. 2015). “The ALJ must specifically make findings that

22 support this conclusion and the findings must be sufficiently specific to allow a reviewing court

23 to conclude the ALJ rejected the claimant’s testimony on permissible grounds and did not

24 arbitrarily discredit the claimant’s testimony.” Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir.

25 2004) (internal punctuation and citations omitted). Factors that may be considered in assessing a

26 claimant’s subjective pain and symptom testimony include the claimant’s daily activities; the
27 location, duration, intensity and frequency of the pain or symptoms; factors that cause or

28 aggravate the symptoms; the type, dosage, effectiveness or side effects of any medication; other


                                                    8
 1 measures or treatment used for relief; functional restrictions; and other relevant factors.

 2 Lingenfelter, 504 F.3d at 1040; Thomas, 278 F.3d at 958. In assessing the claimant’s credibility,

 3 the ALJ may also consider “(1) ordinary techniques of credibility evaluation, such as the

 4 claimant’s reputation for lying, prior inconsistent statements concerning the symptoms, and other

 5 testimony by the claimant that appears less than candid; [and] (2) unexplained or inadequately

 6 explained failure to seek treatment or to follow a prescribed course of treatment. . ..”

 7 Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (quoting Smolen, 80 F.3d at 1284).

 8 The district court is constrained to review those reasons that the ALJ provided in finding the

 9 claimant’s testimony not credible. Brown-Hunter, 806 F.3d at 492.

10         B.      ALJ’s Opinion

11         The ALJ set forth Plaintiff’s symptom testimony.

12         The claimant alleged that her physical impairments inhibit her ability to work or
           perform daily activities. In her hearing testimony, the claimant stated that she
13         could no longer work because she has flare-ups from lupus approximately twice a
           month. In addition, the claimant indicated that she has side effects from
14         Methotrexate which were headache and jitteriness, and was thus switched to
           Norco which causes constipation and drowsiness. She further testified that she is
15         not able to grip or lift objects more than 10 pounds. The claimant stated that she
           has diabetes mellitus and is insulin dependent, keeping to a strict diet for blood
16         sugar control. The claimant also testified that the cold weather affects her pain,
           specifically in her legs and neck.
17
           In addition to the claimant’s testimony, the undersigned has also considered the
18         Exertional Activities Questionnaire completed by the claimant on March 25, 2015
           [AR 234-236]. The claimant’s statements in this function report is [sic] of the
19         same general nature as the claimant’s testimony.
20 (AR 19.)

21         The ALJ stated that after consideration of the evidence, she found that Plaintiff’s

22 medically determinable impairments could reasonably be expected to cause the alleged

23 symptoms; but her statements regarding the intensity, persistence, and limiting effects of the

24 symptoms were not entirely consistent with the medical evidence and other evidence in the

25 record as explained in the decision. (AR 19-20.)

26         The ALJ noted that Plaintiff had sought routine treatment for her impairments that were

27 largely effective. (AR 20.) Plaintiff’s diabetes mellitus was controlled by medication, she was

28 generally asymptomatic, and her treating doctor stated that her diabetes treatment regimen was


                                                   9
 1 largely effective. (AR 20, 289, 310.) Despite claimant’s allegations, the ALJ found that the

 2 medical evidence reflected rather mild positive findings as well as routine and conservative

 3 treatment. (AR 20, 340-931.) The ALJ acknowledged that the medical record exhibits some

 4 positive objective findings, but demonstrates that Plaintiff’s physical impairments are not

 5 preclusive of all work activity. (AR 21.)

 6          In sum, the ALJ found Plaintiff’s subjective complaints are not fully consistent with the

 7 evidence and the objective medical evidence does not support the alleged severity of symptoms.

 8 (AR 22.)

 9          C.      The ALJ Failed to Provide Clear and Convincing Reasons to Reject
                    Plaintiff’s Symptom Testimony
10

11          The ALJ noted that Plaintiff alleged that she was unable to work due flare-ups from her

12 lupus twice a month, she was taking Norco for the pain which caused her side effects, and she

13 was unable to grip or lift objects more than 10 pounds. (AR 19.) He also considered the

14 exertional questionnaire in which Plaintiff stated that she was in pain all day from her legs and

15 hands and her medication made her very sleepy. (AR 234.) Her hands hurt when she uses them

16 and she is unable to get up off the floor. (AR 234.) Plaintiff at times feels that her legs are going

17 to give out. (AR 234.) She goes grocery shopping one to two times per month and cannot lift

18 heavy items. (AR 235.) She does not clean her home and when she tries to do dishes she drops

19 and breaks them. (AR 235.) She can drive for one hour at the most and then her feet hurt and
20 she is unable to do yardwork anymore. (AR 235.) Plaintiff can only do chores for 20 minutes

21 and then the pain and cramps stop her. (AR 246.) She requires naps of two to three hours two

22 times a week. (AR 236.). Plaintiff is always in pain, gets rashes on her face, and has swelling in

23 the mornings. (AR 236.)

24          The ALJ noted that Plaintiff had flare ups twice a month, but her testimony was that she

25 used to have flare ups twice a month and that they were now more frequent. (AR 37-38.) While

26 the ALJ found that Plaintiff sought routine treatment for her impairments and that her diabetes
27 mellitus was controlled with medication and generally asymptomatic, he noted that Plaintiff was

28 prescribed Naproxen and Methotrexate for her lupus symptoms. (AR 20.) Plaintiff complained


                                                     10
 1 of stiff hand joints and she was prescribed additional pain medication while the doctor overall

 2 maintained her treatment regimen while switching her to Norco for pain. (AR 20.) The ALJ

 3 stated that despite her allegations of disabling symptoms, the medical record reflected rather mild

 4 positive findings as well as routine and conservative treatment.

 5          While evidence of conservative treatment is sufficient to discount a claimant’s testimony

 6 regarding the severity of the impairment, Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007), in

 7 this instance, Plaintiff was receiving narcotic pain medication for her lupus symptoms and

 8 testified that she used the medication only when she really needed them which was three to four

 9 times per day. (AR 38-39.) She further testified that she was on the waiting list to receive to

10 pain management because she has MediCal. (AR 39.) The ALJ did not address any more

11 aggressive treatment that could have been provided to Plaintiff to treat her lupus symptoms.

12 Substantial evidence does not support the ALJ’s finding that Plaintiff has only received

13 conservative treatment for her lupus. This is not a clear and convincing reason to reject her pain

14 testimony.

15          Defendant argues that the ALJ also found that Plaintiff’s symptoms were well controlled,

16 but this finding was made only as to Plaintiff’s diabetes mellitus. (AR 20.) The ALJ did note

17 that “[w]hen the claimant complained of stiff hand joints, the doctor prescribed the claimant

18 additional pain medication but overall the doctor generally maintained the claimant’s treatment

19 regimen medication which was switched to the pain medication Norco.” (AR 20.) However, the
20 ALJ made no findings as to how Plaintiff’s pain symptoms were controlled by her medication.

21 The fact that Plaintiff’s pain medication was changed and she continued to receive medication is

22 not a clear and convincing reason to reject her pain testimony.

23          Defendant contends that the ALJ pointed to the specific objective findings in the medical

24 record that contradict Plaintiff’s testimony. The determination that a claimant’s complaints are

25 inconsistent with clinical evaluations can satisfy the requirement of stating a clear and

26 convincing reason for discrediting the claimant’s testimony. Regennitter v. Commissioner of
27 Social Sec. Admin., 166 F.3d 1294, 1297 9th Cir. 1999). However, the ALJ cannot discredit

28 Plaintiff’s pain testimony solely because it is found not to be supported by the objective medical


                                                   11
 1 evidence.     Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (citing 20 C.F.R. §

 2 404.1529(c)(2)); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991). As discussed above, the

 3 Court finds that the other reasons that the ALJ gave for discrediting Plaintiff’s are not clear and

 4 convincing reasons to reject her pain testimony. Therefore, inconsistencies with the objective

 5 medical evidence alone is not a clear and convincing reason to reject Plaintiff’s symptom

 6 testimony.

 7          The Court finds that the ALJ erred by failing to provide clear and convincing reasons to

 8 reject Plaintiff’s symptom testimony. “[A] reviewing court is not required to credit claimants’

 9 allegations regarding the extent of their impairments as true merely because the ALJ made a

10 legal error in discrediting their testimony.” Brown-Hunter, 806 F.3d at 495 (quoting Treichler v.

11 Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1106 (9th Cir. 2014)). If on remand, in addition to

12 inconsistencies with objective evidence and clinical evaluations, the ALJ provides other clear

13 and convincing reasons supported by substantial evidence for rejecting Plaintiff’s testimony, then

14 the inconsistencies with objective evidence and clinical evaluations may be a proper reason for

15 rejecting Plaintiff’s credibility.

16          While Plaintiff alleges that she lies down for five hours a day doing nothing, it appears

17 that she is a single parent who has been caring for her two young children alone since June 15,

18 2015. (AR 195.) She gets her children to school in the morning, picks them up from school,

19 takes them to activities on the weekend, prepares meals, and does the shopping and laundry.
20 Although Plaintiff stated at the hearing that she does not do any household chores or yardwork,

21 she stated that she hurts if she does chores for more than twenty minutes and is able to do

22 housework. (AR 236, 240.) There are also indications in the record that she was engaging in

23 physical exercise half an hour a day. (AR 291, 298, 307.)

24          Further, as the ALJ pointed out there are significant conflicts between the relatively mild

25 objective findings in the medical record and Plaintiff’s symptom testimony. Although the ALJ

26 noted that Plaintiff had sought routine treatment for her impairments that were largely effective,
27 (AR 20), she did not discuss or point to any specific evidence as to how Plaintiff’s pain

28 testimony was inconsistent with the medical record. However, the Court finds that there is


                                                    12
 1 evidence in the medical record that Plaintiff manages her chronic pain well with her medication

 2 and her doctor has recommended aerobic exercise which is inconsistent with her symptom

 3 testimony. (AR 851, 855, 859, 862, 866, 873, 877, 884, 902, 906, 909.) Finally, the doctor

 4 opinions on Plaintiff’s physical limitations are inconsistent with her testimony. (AR 69-70, 80-

 5 82, 332-338.) The Court finds that this evidence requires this matter to be remanded for the ALJ

 6 to further develop the record. Based on the evidence in the record showing inconsistencies

 7 between Plaintiff’s testimony and the medical record, the Court cannot find that Plaintiff is

 8 entitled to benefits. Accordingly, the Court finds that this matter should be remanded to the

 9 Commissioner for further consideration of Plaintiff’s symptom testimony.

10          The Social Security regulations require the Commissioner to set forth a discussion of the

11 evidence, and the reason or reasons upon which the decision is based. 42 U.S.C. § 405(b)(1)).

12 The ALJ is advised that the agency must explain its reasoning in order for the Court to be able to

13 perform a meaningful review. To meet the burden, the ALJ must “specifically identify the

14 testimony [from a claimant] she or he finds not to be credible and . . . explain what evidence

15 undermines the testimony.” Treichler, 775 F.3d at 1102 (quoting Holohan v. Massanari, 246

16 F.3d 1195, 1208 (9th Cir. 2001)). Accordingly, “[g]eneral findings are insufficient” for an ALJ

17 to meet the burden of setting forth clear and convincing reasons to reject a claimant’s testimony.

18 Treichler, 775 F.3d at 1102.

19 / / /
20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                   13
 1                                                  V.

 2                                   CONCLUSION AND ORDER

 3          Based on the foregoing, the Court finds that the ALJ erred by failing to provide clear and

 4 convincing reasons to reject her symptom testimony.

 5          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s appeal from the decision of the

 6 Commissioner of Social Security is GRANTED and this matter is remanded back to the

 7 Commissioner of Social Security for further proceedings consistent with this order.

 8          It is FURTHER ORDERED that judgment be entered in favor of Plaintiff Nicole G.

 9 Alvarez-Herrera and against Defendant Commissioner of Social Security. The Clerk of the

10 Court is directed to CLOSE this action.

11
     IT IS SO ORDERED.
12

13 Dated:     January 30, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    14
